Battue, J. On the 29th day of January, 1908, the trial court overruled the appellants’ motion for a new trial, and gave them six months within which to file a bill of exceptions. On the 30th day of July, 1908, at 58 minutes past 11 o’clock p. m., they filed a bill of exceptions. It was then too late, and their bill of exceptions 'formed no part of the record, and there is nothing presented to us for consideration, the questions in the case being such as could be presented only by a bill of exceptions. Judgment affirmed.